                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

NAVID MAJEDI, Individually and        §
on behalf of a class,                 §
                                      §
       Plaintiff                      §
                                      § Case No. 1:18-cv-08278
vs.                                   §
                                      § D.J. Hon. Sharon J. Coleman
RESURGENCE LEGAL GROUP,               § M.J. Hon. Sheila M. Finnegan
PC, RESURGENT CAPITAL                 §
SERVICES, LP, and CACH, LLC,          §
                                      §
       Defendants                     §

               CORPORATE DISCLOSURE STATEMENT OF
             DEFENDANT RESURGENT CAPITAL SERVICES, LP


      Pursuant to Fed. R. Civ. P. 7.1 and L.R. 3.2, Defendant Resurgent Capital

Services, LP hereby provides the following information:     Resurgent Capital

Services, LP is a Delaware limited partnership.     Its owners are Resurgent

Holdings, LLC and Alegis Group, LLC. None of those entities is publicly traded.

Date: February 8, 2019.                 Respectfully submitted,

                                        /s/ Manuel H. Newburger
                                        Manuel H. Newburger, Esq.
                                        BARRON & NEWBURGER, P.C.
                                        7320 N. MoPac Expy., Suite 400
                                        Austin, Texas 78731
                                        Telephone: (512) 649-4022
                                        Facsimile: (512) 279-0310
                                        mnewburger@bn-lawyers.com
                                        Attorneys for Defendant
                                        Resurgent Capital Services, LP
                           CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that a true and correct copy of the

foregoing Corporate Disclosure Statement has been served through the Court’s ECF

system on the person(s) on the Service List below on this, the 8th day of February,

2019.

                                       /s/ Manuel H. Newburger
                                       Manuel H. Newburger


SERVICE LIST:

Mario Kris Kasalo
The Law Office of M. Kris Kasalo, Ltd.
20 North Clark Street
Suite 3100
Chicago, IL 60602
312-726-6160
Email: mario.kasalo@kasalolaw.com

Dara C Tarkowski
Actuate Law, LLC
641 W. Lake Street
5th Floor
Chicago, IL 60661
312 579-3108
Email: dara.tarkowski@actuatelaw.com

Martin T. Tully
Actuate Law LLC
641 W. Lake Street
5th Floor
Chicago, IL 60661
United Sta
(312) 579-3128
Email: martin.tully@actuatelaw.com
